DETAILED ACTION
This is in response to the amendment filed on 03/08/2021. Claims 1-20 are pending in this Action. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
In response to the first Office Action, claims 1, 11, and 19-20 have been amended, no claim has been cancelled, and no new claim has been added.
The Applicant’s Interview Summary is acknowledged and it is OK.
The Applicant’s amendments regarding 35 USC 112(b) rejections are accepted by the Examiner. Therefore, prior 35 USC 112(b) rejections are withdrawn. 

Response to Arguments
Applicant's arguments with respect to newly amended claims1 and 11 have been considered but are moot in view of the new ground(s) of rejection in view of new reference, Farkash, US 2016/0292194.
	The new combination of Farkash and Kirk discloses all the limitations of amended claims 1 and 11. See below for details.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 7-9, 11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Farkash, US 2016/0292194 in view of Kirk et al., US 2003/0178858 (Kirk, hereafter). 
Regarding claim 1,
Farkash discloses a method comprising: 
receiving, by a database server instance, a query (See Farkash: at least para 50, 80, and Fig. 3-4); 
responsive to receiving the query, identifying, by the database server instance, a set of computations for evaluation during execution of the query; wherein the set of computations includes a first computation (See Farkash: at least para 60, 63, 80, and Fig. 2-4, responsive to receiving the query, the query is parsed to identify a set of instructions representing operations in the query. The set of instructions includes a at least a first instruction representing a corresponding operation (i.e. computation)); 
where a result of executing the query is obtained from additionally evaluating at least a second computation that is different from the first computation in the set of computations (See Farkash: at least para 61, 66, 83, and Fig. 2-4, the final result of the query is obtained from the executing multiple instructions which includes a first and second instructions. The second instruction is different from the first instruction);
responsive to identifying the set of computations, evaluating the first 
computation, by the database server instance, to obtain a first set of computation results for the first computation, the first set of computation results being different from the result of executing the query (See Farkash: at least para 61, 63, 66, 83, and Fig. 2-4, evaluating the results of set of instructions as intermediate results that includes the a first instruction intermediate result. The intermediate result of a first instruction (i.e. computation) is different form the final result); and 
after evaluating the first computation, materializing, by the database server instance within an in-memory unit in volatile storage managed by the database server instance, the first set of computation results for use during execution of another query (See Farkash: at least para 3, 60-61, 66, 99, and Fig. 2-3, and Fig. 7A-C, materializing the intermediate results of the query instructions/computations in “a computer memory (e.g. temporary computer storage such as cache memory)” for use by another query); and
using, by the database server instance, the first set of computation results, which were materialized within the in-memory unit, to answer a subsequently-received query that involves the first computation (See Farkash: at least para 3, 60-61, 66, 99, and Fig. 2-3, and Fig. 7A-C, the materialized intermediate results available in the computer memory can be reused in later queries). 
Although Farkash discloses nodes of a tree (a data structure) includes metadata identifying a corresponding instruction data (See Farkash at least: para 72), however, Farkash does not explicitly disclose storing, by the database server instance, within the in-memory unit, mapping data that maps a set of metadata values associated with the first computation to the first set of computation results.
 (See Kirk: at least para 62, 81, 120, 122, and Fig. 5). Farkash and Kirk are from the same field of query processing. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Farkash with Kirk teaching in order to implement above function. 
The motivation for doing so would have been to use data offset as an address (or look-up value) for access to a pre-computed result of a predicate involving arbitrary functional expressions on a column, or as an address for access into a pre-computed result value of an arbitrary functional expression on a column. Use of the offset to a pre-computed result in a result look-up table increases efficiency as it avoids the expensive task of recomputing the functional expression for every row of raw data for the column in order to answer the query.
Regarding claim 7,
the combination of Farkash and Kirk discloses prior to storing the first set of computation results in the in-memory unit, performing: determining that there is not enough space to store the first set of computation results within the in-memory unit; in response to determining that there is not enough space to store the first set of computation results within the in-memory unit, performing one of: evicting, from the in-memory unit, a second set of computation results for a second computation to free space for the first set of computation results; or allocating an additional in-memory extent for the in-memory unit and storing the first set of computation results in the additional in-memory extent (See Farkash: at least para 64-66, 69-70, 105, 108-116, and Fig. 7A-8).
Regarding claim 8,
the combination of Farkash and Kirk discloses wherein the set of metadata values that are associated with the first computation include one or more of: a computation representation for the first computation, an evaluation count that tracks how many times the first computation has been evaluated, an access count that tracks how many times the first computation has been accessed by queries, a timestamp indicating a time that the first computation was last evaluated, or a reader count indicating how many processes are accessing the first set of computation results from the in-memory unit (See Kirk: at least para 62, 81, and 122, a computation representation). 
Regarding claim 9,
the combination of Farkash and Kirk discloses the materializing comprising storing the first set of computation results as a set of virtual column units in column-major format (See Farkash para 4, 24, 28, and 32 Kirk: at least para Fig. 4, 53 and 62-66, and 74). 
Regarding claims 11 and 17-19,
the scopes of the claims are substantially the same as claims 1 and 7-9, respectively, and are rejected on the same basis as set forth for the rejections of claims 
1 and 79, respectively.


s 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Farkash, US 2016/0292194 in view of Kirk et al., US 2003/0178858 and further in view of Bireley et al., US 6,115,703 (Bireley, hereafter).
Regarding claim 2,
the combination of Farkash and Kirk discloses the limitations as stated above including storing, within the in-memory unit, a hash table of computations; wherein the set of entries includes a particular entry corresponding to the first computation; wherein the set of metadata values for the first computation is stored in a particular entry in the set of entries (See Kirk: at least para 122, a hash table storing the results of functional expression). However, it does not expressly teach wherein the hash table of computations includes a set of entries that correspond to different computations; wherein the particular entry includes a pointer to the first set of computation results for the first computation. 
On the other hand, Bireley discloses a hash table including pointers that points to a set of SQL statements (See Bireley: at least Fig. 11A-B and col. 18, lines 45-55). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the teachings of the combination of Farkash and Kirk with Bireley’s teaching in order to implement above function. The motivation for doing so would have been to improve locating to the functional expression or computations in the cache of the server.
Regarding claim 3,
the combination of Farkash, Kirk and Bireley discloses applying a hash function to a representation of the first computation to identify a location of the particular entry within the hash table of computations; in response to evaluating the first computation, updating the set of metadata values within the particular entry of the hash table of computations (See Bireley: Fig. 11A-B and col. 18, lines 40-55 and Kirk: at least para 122). 
Regarding claims 12 and 13,
the scopes of the claims are substantially the same as claims 2 and 3, respectively, and are rejected on the same basis as set forth for the rejections of claims 2 and 3, respectively.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Farkash, US 2016/0292194 in view of Kirk et al., US 2003/0178858 further in view of Bireley et al., US 6,115,703 and further in view of Surtani et al., US 2011/0264687 (Surtani, hereafter).
Regarding claim 4,
the combination of Farkash, Kirk and Bireley discloses the limitations as stated above. However, it does not expressly teach wherein the particular entry of the hash table of computations includes a set of concurrency values for managing concurrent accesses to the particular entry by separate processes. 
On the other hand, Surtani discloses a data structure including a CAS to enabling the synchronization (See Surtani: at least para 15, 20 and 46-49). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the teachings of the combination of Farkash, Kirk and Bireley with Surtani’s teaching in order to implement above function. The motivation for doing 
Regarding claim 14,
the scope of the claim  is substantially the same as claim 4, and is rejected on the same basis as set forth for the rejection of claim 4.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Farkash, US 2016/0292194 in view of Kirk et al., US 2003/0178858 and further in view of Cole et al., US 9,183,254 (Cole, hereafter).
Regarding claim 5,
the combination of Farkash and Kirk discloses the limitations as stated above including receiving, by the database server instance, a second query; responsive to receiving the second query, the database server instance identifying a second set of computations for evaluation during execution of the second query; wherein the second set of computations includes the first computation; wherein the second set of computations includes at least one computation that is not included in the first set of computations (See Kirk: at least Fig. 4 and para 62, 81 and 110-116, upon receiving a query the look-up table is checked to determine whether there are prior common expression results exist in from prior queries, if there is not common expression then a new expression result is created. Also see Farkash: at least para 60, 63, 80, and Fig. 2-4). 
However, it does not expressly teach rewriting the second query to access the first set of expression results from the in-memory unit instead of computing the first expression result. On the other hand, Cole discloses rewriting a query to use the results of reusable expression between two queries (See Cole: at least Fig. 2 and associated text). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the teachings of the combination of Farkash and Kirk with Cole’s teaching in order to implement above function. The motivation for doing so would have been to improve query optimization by elimination the requirement for computation of expression and use existing expressions. 
Regarding claim 15,
the scope of the claim  is substantially the same as claim 5, and is rejected on the same basis as set forth for the rejection of claim 5.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Farkash, US 2016/0292194 in view of Kirk et al., US 2003/0178858 and further in view of Pan et al., US 2011/0106843 (Pan, hereafter).
Regarding claim 6,
the combination of Farkash and Kirk discloses the limitations as stated above including evaluating the expression and materializing. However, it does not expressly teach determining a hotness of the first computation based on an evaluation frequency or cost of the first computation or a trend in recently received queries; confirming that the first computation is a candidate to materialize based on the hotness. 
On the other hand, Pan discloses determining the runtime cost of nodes/predicates (i.e. computations) and if the cost is more than a threshold value (i.e. being hot), then materializing the predicates/nodes (See Pan: at least para 21, 28, and after the evaluating and before the materializing: determine a hotness of the first computation based on an evaluation frequency or cost of the first computation or a trend in recently received queries; confirm that the first computation is a candidate to materialize in-memory based on the hotness. The motivation for doing so would have been to improve the speed and efficiency of query execution by materializing the expression with high runtime costs. 
Regarding claim 16,
the scope of the claim  is substantially the same as claim 6, and is rejected on the same basis as set forth for the rejection of claim 6.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Farkash, US 2016/0292194 in view of Kirk et al., US 2003/0178858 and further in view of Oommen et al., US 6,865,567 (Oommen, hereafter).
Regarding claim 10,
the combination of Farkash and Kirk discloses the limitations as stated above including wherein the plurality of computations includes a plurality of predicates, the method further comprising: determining which predicate results for the plurality of predicates are currently cached in the in-memory unit (See Farkash: at least para 63 and Kirk: at least para 62, 81, and 122). 
changing an evaluation order for evaluating the plurality of predicates included in the query based, at least in part, on which predicates of the plurality of predicates have predicate results currently cached in the in-memory unit. On the other hand, Oommen discloses changing the order in which the expression of a query is evaluated (See Oommen: at least col. 10, lines 49-54). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the teachings of the combination of Farkash and Kirk with Oommen’s teaching in order to implement above function. The motivation for doing so would have been to increase the performance of a query. 
Regarding claim 20,
the scope of the claim  is substantially the same as claim 10, and is rejected on the same basis as set forth for the rejection of claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        05/04/2021